i          i      i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00335-CR

                                           Eric DELGADO,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 289635
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 16, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal and for expedited issuance of the mandate.

The motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a). We order the clerk

of this court to immediately issue the mandate. See TEX . R. APP . P. 18.1(c).

                                                        PER CURIAM

Do not publish